DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.

Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference numerals used to identify the helmet structure has been used to designate both the embodiment as originally submitted and the newly added figures that deal with, the numbering of different embodiments of an invention need to be different.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 10/21/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in paragraph 0024 “the front tapered receiver slot 5 formed by the hard outer shell 1. The second headlamp device 201 is mounted to a rear tapered receiver slot 11 formed by the hard outer shell”, in paragraph 0024.1 “The safety helmet 100 of Fig. 8 shows that the protruding nub 17 and the brim 7 are unitary features of the hard outer shell. Stated in other words, the outer shell forms or defines the protruding nub 17 and the brim.”, in paragraph 0024.4 “the front tapered receiver slot 5 and the rear tapered slot 11 oppositely formed by the hard outer shell 1 of the safety helmet 100.”, in paragraph 0024.5 “the accessory slot(s) 6, the brim 7, the venting holes 8, and the receiver slot 11 are unitary features of the outer shell 1. In other words, the outer shell 1 forms or defines the accessory slot(s) 6, the brim 7, the venting holes 8, and the receiver slot 11.”, in paragraph 0024.5 “the accessory slot(s) 6 are integrated with the outer shell 1.” and in paragraph 0024.5 “the receiver slot 11 is integrated with the outer shell 1.”
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: the added figures on 10/21/21 are drawn to embodiments that are different than that which was originally disclosed. These drawings are taken from related provisional applications, however, they are different embodiments of the invention with different helmet structure and need to be identified and discussed in the specification with different identifier numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification 

Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure or the disclosure of provisional applications 62/622,472 and 62/645,491, for the front receptacle being integral with the outer shell. Applicant has provided new drawing figures in this application that were taken from the related provisional applications to show support for this. However, the alleged support for the front receptacle being integral with the outer shell is not clear from the figures and there is no discussion of the front receptacle being integral with the outer shell. Therefore, this claim amendment is being considered new matter that was not originally disclosed in this application or the related provisional applications.



Claim 26 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure or the disclosure of provisional applications 62/622,472 and 62/645,491, for the front and rear receptacles being a unitary feature of the outer shell. Applicant has provided new drawing figures in this application that were taken from the related provisional applications, to show support for this. However, the alleged support for the front and rear receptacles being a unitary feature of the outer shell is not clear from the figures and there is no discussion of the front and rear receptacle being a unitary feature of the outer shell. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required structurally by the limitation “wherein the protruding nub is a unitary feature of the outer shell”.  It is unclear what unitary would require structurally, since the specification fails to mention this term and it can be interpreted differently. One interpretation would be that unitary requires one piece being formed by multiple attached parts, another interpretation would be that unitary requires the material construction to be the same and continuous. Therefore, it is unclear what applicant requires by the limitation.

Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required structurally by the limitation “wherein the front receptacle is integral with the outer shell”.  It is unclear what integral would require structurally, since the specification fails to 

Claim 26 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is required structurally by the limitation “wherein the brim, the front receptacle, and the rear receptacle are a unitary feature of the outer shell” with respect to the front and rear receptacle.  It is unclear what unitary would require structurally, since the specification fails to mention this term and it can be interpreted differently. One interpretation would be that unitary requires one piece being formed by multiple attached parts, another interpretation would be that unitary requires the material construction to be the same and continuous. Therefore, it is unclear what applicant requires by the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13, 21, 23 and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramey (US 2019/0008228) in view of Theisen (US 6,497,493).

In regard to claims 1 and 25, Ramey teaches a safety helmet (helmet platform: 10, Figure 2A, 2B), comprising: an outer shell (shell: 60) adapted to be worn by a user (see figures 2A, 2B), the outer shell (60) having a front side, a rear side, and a brim extending forward from the front side and configured to shield the user's eyes from sunlight or falling debris (see helmet in figures 2A, 2B), wherein the outer shell (60) is reversible such that one of the front side or the rear side is oriented above a face of the user when the outer shell is worn by the user (sufficient structure capable of being worn as desired), and wherein the brim is configured to be disposed above the face of the user when the outer shell is worn by the user with the front side being oriented above the face of the user (sufficient structure capable of being worn as desired); a front receptacle having an external slot extending upwardly along the front side on an exterior of the outer shell above the brim (platform feature: 12 and as discussed in paragraph 0080 located above brim on front of helmet: figure 2A slot being that of track fastener as illustrated and  
 	However, Ramey fails to teach the front receptacle including a protruding nub, wherein the protruding nub is a unitary feature of the outer shell or wherein the outer shell forms the protruding nub.
 	Theisen teaches a safety helmet (helmet: 10) with a receptacle (attachment bracket: 30) to retain an accessory device therein (see figure 5 detailing accessory 40 attached within bracket), wherein the receptacle can be either attached to the already formed outer shell or can be molded into the outer shell (column 2, lines 12-19), making the receptacle unitary with and formed from the outer shell (column 3, lines 53-59); and wherein the receptacle includes a protruding nub (tang-engaging lower edge: 38 which would provide a protrusion element to engage locking tang: 50), which in the molded embodiment, is formed by the outer shell (column 
 	Ramey and Theisen and in a related field of art, that being safety helmets with attachment receptacle(s) to attach accessories thereto. Ramey teaches that the attachment receptacles can be any device now known or later developed device (bottom of paragraph 0080). Theisen teaches an attachment receptacle that can be separately attached to the helmet or molded into the helmet (column 2, lines 13-15). Here, we are taking one well-known helmet with multiple identical attachment receptacles (Ramey) and replacing those receptacles with another well-known attachment receptacle that is molded into the outer shell (Theisen). Replacing the attachment receptacles of Ramey with the molded attachment receptacles of Theisen creates a helmet with multiple integrally molded attachment receptacles that are located along the front and rear of the helmet, above the brim, and of identical construction.
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the attachment means of Ramey with the molded attachment means of Theisen, since the attachment means of Ramey being molded into the outer shell would provide a helmet that can securely attach accessories thereto without having to secure the attachment means to the helmet which can alter the integrity of the helmet by screwing therein, or adhesively securing the attachment means to the outer shell which can more easily be unsecured/dislodged from the helmet.

 	In regard to claim 2, the combined references teach the external slot of the front receptacle is a receiver slot flanked by raised walls and the protruding nub comprises a stop, wherein the accessory device includes a clip, and wherein the receiver slot aligns the accessory device therein, the raised walls retain the accessory device therebetween, and the stop engages the clip to releasably mount the accessory device in the front receptacle (Theisen 

 	In regard to claims 3 and 6, Ramey teaches an outer shell (60) in a hard helmet for construction or military purposes (paragraph 0007). However, Ramey fails to teach the outer shell being made from a molded plastic material.
 	In regard to claims 3 and 6, Theisen teaches wherein the outer shell is made from a molded plastic material (column 1, lines 14-17 and 60-63). page 2 of 9Application No. 16/246,935Response to Office Action Attorney Docket No. 741300  
 	In the related field of art Ramey and Theisen teach safety helmets, here we are taking one well-known safety helmet (Ramey) and making it out a well-known safety helmet material, molded plastic (Theisen).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the outer shell of Ramey in a molded plastic material as taught by Theisen, since the outer shell of Ramey being a molded plastic material would teach a protective helmet that can be molded in manufacturing creating a strong and durable helmet. 

  	In regards to claims 4 and 26, Ramey teaches a safety helmet (helmet platform: 10, Figure 2A, 2B), comprising: an outer shell (shell: 60) adapted to be worn by a user (see figures 2A, 2B), the outer shell (60) having a front side, a rear side, and a brim extending forward from the front side and configured to shield the user's eyes from sunlight or falling debris (see helmet in figures 2A, 2B), wherein the outer shell (60) is reversible such that one of the front side or the rear side is oriented above a face of the user when the outer shell is worn by the user (sufficient structure capable of being worn as desired), and wherein the brim is configured to be disposed above the face of the user when the outer shell is worn by the user with the front side being 
 	However, Ramey fails to teach the front receptacle and the rear receptacles are a unitary feature or integral with the outer shell.
 Theisen teaches a brimmed safety helmet (helmet: 10) with a receptacle (attachment bracket: 30) to retain an accessory device therein (see figure 5 detailing accessory 40 attached within bracket), wherein the receptacle can be either attached to the already formed outer shell or can be molded into the outer shell (column 2, lines 12-19), making the receptacle integral with and formed from the outer shell (column 3, lines 53-59). Further, Theisen teaches the receptacle having an external slot extending upwardly along the front side on an exterior of the outer shell above the brim (see figures 4 and 5 see external slot opening). Finally, Theisen teaches wherein the brim being a unitary feature of the outer shell (see figures 4 and 5: column 1, lines 66-67 through column 2, lines 1-5).
 	Ramey and Theisen and in a related field of art, that being safety helmets with attachment receptacle to attach accessories thereto. Ramey teaches multiple attachment receptacles on a helmet that can be any device now known or later developed (bottom of paragraph 0080). Theisen teaches a helmet attachment receptacle that is separately attached to the helmet or molded into the helmet (column 2, lines 13-15). Here, we are taking one well-known helmet with multiple identical attachment receptacles (Ramey) and replacing those receptacles with another well-known attachment receptacle that is molded into the outer shell (Theisen). Replacing the attachment receptacles of Ramey with the molded attachment receptacles of Theisen creates a helmet with multiple integrally molded attachment receptacles that are located along the front and rear of the helmet, above the brim, and of identical construction.
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the attachment means of Ramey with the molded attachment means of Theisen, since the attachment means of Ramey being molded into the outer shell would provide a helmet that can securely attach accessories thereto without having to secure the attachment means to the helmet which can alter the integrity of the helmet by screwing therein, or provide a less secure attachment by adhesively securing the attachment means to the outer shell.

 	In regard to claim 5, the combined references teach the external slot of the front receptacle includes a receiver slot flanked by raised walls and including a stop, wherein the accessory device includes a clip, and wherein the receiver slot aligns the accessory device therein, the raised walls retain the accessory device therebetween, and the stop engages the clip to releasably mount the accessory device in the front receptacle (Theisen teaches the receptacle 30 having the slot flanked by raised walls: see walls surrounding slot: figures 4 and 5, the protruding nub is tang engaging lower edge: 38 which is a stop: column 4, lines 1-9; accessory device 40 includes a clip: 46 with tang: 50 that aligns in slot and engages stop: 38). 

 	In regard to claim 13, Ramey teaches wherein the front receptacle (front 12, Figure 2A) and the rear receptacle (back 12: figure 2B) are of identical construction (paragraph 0080 teaches the receptacles can be the same attachment).  

	In regard to claim 21, wherein the accessory device includes a clip, the external slot aligns the accessory device therein, and the protruding nub engages the clip to releasably mount the accessory device in the front receptacle (Theisen teach the protruding nub is tang engaging lower edge: 38 which is a stop: column 4, lines 1-9; accessory device 40 includes a clip: 46 with tang: 50 that aligns in slot and engages stop: 38). 

 	In regard to claim 23, the combined references teach the external slot of the front receptacle being a receiver slot flanked by raised walls and including a protruding nub, wherein the accessory device includes a clip, and wherein the receiver slot aligns the accessory device therein, the raised walls retain the accessory device therebetween, and the protruding nub engages the clip to releasably mount the accessory device in the front receptacle (Theisen teaches the receptacle 30 having the slot flanked by raised walls: see walls surrounding slot: 

 	In regard to claim 27, the combined references teach wherein the external slot of the front receptacle is configured to receive a portion of the accessory device to mount the accessory device to the front receptacle (Theisen teaches slot to receiver accessory 40 as seen in figure 5).  

 	In regard to claims 28 and 31, the combined references teach wherein: the front receptacle includes a first sidewall; the accessory/first accessory device includes a bracket; and the bracket is retained by the first sidewall to mount the accessory/first accessory device to the front receptacle (Theisen: accessory device: 40 includes bracket: 46 with tang: 50 that is retained by the side walls of the receptacle: 30).  

 	In regard to claims 29 and 32, the combined references teach wherein: the front receptacle includes a second sidewall; and the bracket is retained by the first sidewall and the second sidewall (Theisen: accessory device: 40 includes bracket: 46 with tang: 50 that is retained by the side walls of the receptacle: 30).  

 	In regard to claim 30, the combined references teach wherein the external slot of the front receptacle is configured to receive a portion of the first accessory device to mount the first accessory device to the front receptacle (Theisen teaches the external slot receiving a portion of the accessory: 40, see figure 5).  

Response to Arguments


Conclusion                                                                                                                                                                            
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732